Citation Nr: 0008020	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-04784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1960 to 
October 1966.

This matter arises from a April 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran testified at a personal 
hearing at the RO in May 1998.  The veteran also requested a 
videoconference hearing before a Member of the Board, and 
such a hearing was conducted before the undersigned in 
February 2000; a transcript of that proceeding is of record.

The Board notes that the April 1997 rating decision also 
denied entitlement to service connection for a neck injury, 
to include as secondary to a left knee injury.  While the 
veteran filed a notice of disagreement with the decision, and 
a statement of the case was issued in March 1998, the file 
does not contain a substantive appeal from the veteran on 
that issue.  Therefore, the issue of service connection for a 
neck injury is not before the Board at this time.


FINDING OF FACT

A current left knee disability is related to an injury during 
service.


CONCLUSION OF LAW

The veteran's left knee disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the left knee disorder which he is 
seeking to have established as service connected is the 
result of an injury that he suffered in service in 1962

As a preliminary matter, the Board notes that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  That is, the Board finds that he has 
presented a claim which is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Certain chronic disabilities, such as arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition noted during service is 
not shown to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran's service medical records are silent for any 
complaints or treatment related to the left knee. The 
veteran's lower extremities were reported as normal at an 
October 1966 service separation examination.

A private medical record dated in June 1995 stated that the 
veteran had evidence of left knee arthritis "possibly" due 
to an old injury.

In a letter dated in August 1996, the veteran's private 
physician, R. J. Acker, M.D., stated as follows:

[The veteran] was treated intermittently 
at my office for arthritis during the 
period of 1966 to 1992 with no 
improvement, for an injury while in the 
U. S. Navy to the left knee.  He suffered 
recurrent swelling and pain which 
continued to the left knee for which he 
had to cease working (January, 1982).  He 
was unable to walk for periods of time 
and unable to continue his work in the 
mines.  He now walks with a limp.

Dr. Acker ended his letter by noting that he had closed his 
office in 1992, and had referred the veteran to another 
physician.

An October 1996 VA medical record reflects that the veteran 
underwent left knee arthroscopy.  The postoperative diagnosis 
was a torn medical meniscus.  Other VA records reveal that 
the veteran had a Baker's cyst on his left knee.

At a May 1998 RO hearing, the veteran testified that during 
service he worked in the field of air traffic control.  He 
stated that he injured his knee in 1962 after slipping and 
falling on a staircase.  He remarked that he was on duty at 
the time of the injury, and he indicated that he went to the 
dispensary for treatment the next morning.  He informed the 
health personnel that he had injured his knee, and the health 
professionals advised him that he had sprained a muscle.  He 
indicated that he was able to deal with the knee problem 
during service because he had a desk job and was not required 
to perform physical labor.  The veteran stated that he sought 
treatment from Dr. Acker for his knee condition within one 
month after his discharge from service.  The veteran 
testified that he had never suffered a knee injury other than 
the incident during service in 1962.

A July 1998 letter from a private physician indicated that X-
rays of the veteran's left knee revealed mild arthritic 
changes and localized osteoporosis.

Lay statements from civic officials and others familiar with 
Dr. Acker's professional practice stated that he did not keep 
thorough office records.

At the February 2000 videoconference hearing, the veteran 
provided testimony consistent with that given at the May 1998 
RO hearing.

After a careful review of the evidence, the Board finds that 
a grant of service connection for a left knee disorder is 
warranted by a preponderance of the evidence.  The veteran 
has indicated that he has experienced left knee problems ever 
since his injury in 1962, and the Board finds his testimony 
in this regard to be credible.  Through no fault of his own 
(i.e., his physician's lack of record keeping) he was unable 
to procure records showing the treatment shortly after 
service, which would have strengthened his claim by 
documenting continuity of symptomatology.  Nevertheless, the 
veteran's treating physician linked his current knee 
disability to his fall in service.  The Board notes that Dr. 
Acker's opinion is uncontroverted, and the Board further 
notes that Dr. Acker treated the veteran for more than 25 
years and was very familiar with the veteran's medical 
history.  Accordingly, service connection for a left knee 
disability is established.  38 U.S.C.A. §§ 1110, 1131. 


ORDER

Service connection for a left knee disability is granted.




		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 

